DETAILED ACTION


In the response to this office action, the examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the examiner in prosecuting this application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: ACTIVE NOISE CANCELING BASED ON LEAKAGE PROFILE


Claim Objections
Claims 13-20 are objected to because of the following informalities:  
Claim 13 states “to adaptive generate” which would be better “to adaptively generate”.
Claims 14-20 are rejected as being dependent on claim 13.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, 11-16, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldstein (US 20160300562 A1).  

Regarding claim 1, Goldstein discloses an active noise cancellation system (see figures 1 and 2) comprising: 
a feedforward path (figure 1 from microphone 3 to speaker 1, figure 2, from items 3 to speaker) configured to receive a reference signal (from microphones 3) comprising ambient noise (paragraph [0022]) and adaptively generate an anti-noise signal (figure 1 output from bottom box, figure 2 “y(n)”, paragraphs [0022]-[0023]) to cancel the ambient noise (via speaker), the feedforward path comprising an adaptive gain component 
a logic device (figure 2, at least 10) configured to determine a leakage profile (figure 1 middle box, figure 2 via 11, select a control filter, paragraph [0022]) based on a parameter of the adaptive gain component (paragraph [0024], based on “fit conditions of the personal listening system to an ear”, paragraph [0036]).

Regarding claim 2, Goldstein discloses wherein the feedforward path includes a feedforward adaptive filter (figure 2, at least items 5B to item 9 through to item 10 and multiplier, adapts to error mic 2 via 5A through 7, paragraphs [0041]-[0043]) tuned to generate the anti-noise signal (y(n)) corresponding to the reference signal (from 3) in accordance with the determined leakage profile (profile chosen by 11 via 10, paragraphs [0024] and [0036]).

Regarding claim 3, Goldstein discloses further comprising a memory storing a plurality of leakage profiles (figure 2, filters to left of 11, at least stored in memory for CRM version paragraph [0044]), and wherein the determined leakage profile is selected from the plurality of leakage profiles (profile chosen by 11 via 10, paragraphs [0024] and [0036]).

Regarding claim 4, Goldstein discloses wherein each of the plurality of leakage profiles is tuned for a corresponding gain (figure 2 via multiplier before summer).

Regarding claim 5, Goldstein discloses wherein each of the plurality of leakage profiles has an associated threshold range (see figure 4), and wherein the logic device is configured to determine a leakage profile by determining whether the parameter is within the associated threshold range (paragraph [0033]).

Regarding claim 6, Goldstein discloses wherein the determined leakage profile includes tuned filters for a feedforward adaptive active noise cancellation filter, a feedback adaptive noise cancellation filter (control filters chosen by 11 filter feedback from error mic 2, paragraph [0039]), a playback compensation filter, an adaptive active noise cancellation secondary path filter, and/or or a transparency filter operating in parallel to the feedforward path.

Regarding claim 7, Goldstein discloses wherein the determined leakage profile corresponds to an ear coupling condition associated with a fit between the active noise cancellation system and a user (paragraph [0024], based on “fit conditions of the personal listening system to an ear”, paragraph [0036]).


Regarding claim 11, Goldstein discloses further comprising: 
a reference sensor (microphones 3) configured to sense the ambient noise and generate the reference signal corresponding thereto; and 


Regarding claim 12, Goldstein discloses wherein the leakage profile comprises stored coefficients (for control filters chosen by 11) for at least one adaptive filter (see paragraph [0039]); and wherein the logic device is further configured to modify filter coefficients (output of filter bank 5A and smoothing block act as filter coefficients to find deltas of block 7, see at least paragraphs [0029]-[0031]) of at least one adaptive filter (top portion of figure 2 that outputs adaptive gain to 10) in the feedforward path.


Regarding claim 13, Goldstein discloses method (see figures 1 and 2) comprising: 
processing a reference signal (microphones 3 see figures 1 and 2) representing ambient noise (paragraph [0022]) through feedforward active noise cancellation path (figure 1 from microphone 3 to speaker 1, figure 2, from items 3 to speaker) to adaptive generate an anti-noise signal (figure 1 output from bottom box, figure 2 “y(n)”, paragraphs [0022]-[0023])  to cancel the ambient noise (via speaker), wherein the processing comprises 
applying an adaptive gain (figure 1, top of 3 boxes, figure 2, at least items 5B to item 9 through to item 10 and multiplier) to the anti-noise signal wherein the gain is 
determining a leakage profile  (figure 1 middle box, figure 2 via 10 and 11, select a control filter, paragraph [0022]) based at least in part on the adaptive gain (paragraph [0024], based on “fit conditions of the personal listening system to an ear”, paragraph [0036]).

Regarding claim 14, Goldstein discloses wherein processing the reference signal further comprises applying an adaptive filter (figure 2, at least items 5B to item 9 through to item 10 and multiplier, adapts to error mic 2 via 5A through 7, paragraphs [0041]-[0043]) to generate the anti-noise signal (y(n)) corresponding to the reference signal (from 3) in accordance with the determined leakage profile (profile chosen by 11 via 10, paragraphs [0024] and [0036]).

Regarding claim 15, Goldstein discloses wherein determining a leakage profile based at least in part on the adaptive gain further comprises storing a plurality of leakage profiles (figure 2, filters to left of 11, at least stored in memory for CRM version paragraph [0044]) and selecting the determined leakage profile from the plurality of leakage profiles (via 10 and 11, see table of figure 5).

Regarding claim 16, Goldstein discloses further comprising tuning each of the plurality of leakage profiles for a corresponding adaptive gain value (figure 2 via multiplier before summer).

Regarding claim 19, Goldstein discloses wherein determining a leakage profile further comprises applying filters for a feedforward adaptive active noise cancellation filter, a feedback adaptive noise cancellation filter (control filters chosen by 11 filter feedback from error mic 2, paragraph [0039]), a playback compensation filter, an adaptive active noise cancellation secondary path filter, and/or or a transparency filter operating in parallel to the feedforward path.

Regarding claim 20, Goldstein discloses wherein the determined leakage profile corresponds to an ear coupling condition associated with a fit between an active noise cancellation device and a user (paragraph [0024], based on “fit conditions of the personal listening system to an ear”, paragraph [0036]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein (US 20160300562 A1) in view of Joho et al. (US 20100272277 A1).


Joho discloses further comprising an adaptive transparency filter (figure 1 item 2000 is entire ANR circuit, detail figure 3b, portion that provides “pass-through audio”, “a pass-through audio pathway in which modified pass-through audio sounds are generated from received pass-through audio sounds incorporate at least a block of filters to perform those functions”… “For each of these pathways, ANR settings for interconnections of each of the pathways, coefficients of each of the filters, gain settings of any VGA, along with still other ANR settings, are dynamically configurable” paragraph [0004], at least pass users voice from 140, paragraph [0029]) configured to receive a reference signal (from 140 see figure 1) and generate an ambient inclusion signal (figure 3b, output of 410) for output to a user of the active noise cancellation system (figure 3b, output to shared bus and output through 910, 960, and 190).
At the time of filing, it would have been obvious to a person of ordinary skill in the art to use the transparency filter of Joho in the system of Goldstein for the benefit of being able to hear one’s own voice while talking.  Therefore, it would have been obvious to combine Joho with Goldstein to obtain the invention as specified in claim 8.

Regarding claim 9, Joho discloses wherein the adaptive transparency filter (portion that creates “pass-through audio” and items 145 and 410) operates in parallel with a feedforward path (130 to 310); and 
wherein the ambient inclusion signal is mixed (figure 3b, shown vertically) with an anti-noise signal (via 310) in a transparency mode (paragraph [0029]).


Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Claims 17 and 18 would be allowable if rewritten to overcome the claim objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS JOHN SUTHERS whose telephone number is (571)272-0563.  The examiner can normally be reached on M-F, 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/DOUGLAS J SUTHERS/Examiner, Art Unit 2654    

/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654